[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              November 25, 2005
                                  No. 05-13848
                                                             THOMAS K. KAHN
                              Non-Argument Calendar              CLERK
                            ________________________

                     D. C. Docket No. 04-00251-CV-WS-M

CHANDRA HENRY,
o.b.o. Lakeisha R. Henry,

                                                               Plaintiff-Appellant,

                                      versus

JO ANNE B. BARNHART,

                                                              Defendant-Appellee.


                            ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                               (November 25, 2005)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Appellant Lakeisha Henry appeals the district court’s order affirming the
Commissioner's denial of her application for children’s supplemental security

income benefits under §§ 1602 and 1614(a)(3)(C) of Title XVI of the Social

Security Act and 42 U.S.C. § 1381a. Henry argues that her impairments, as

demonstrated by her test results, attendance in special education classes, and an

Attention Deficit Hyperactivity Disorder (ADHD) diagnosis, meet the

requirements of section 112.05D of the Listings for mental retardation. Further,

Henry contends that her impairments functionally equal the Listings, and that the

Administrative Law Judge (ALJ) erred by not giving proper weight to Henry’s

treating psychologist, Dr. Reynolds’s, opinion.

      This court must determine whether the ALJ’s denial of Henry’s application

for benefits is supported by substantial evidence. See Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). This court also reviews whether the correct legal

standards were applied. See McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir.

1988). Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Falge v. Apfel, 150 F.3d 1320, 1322

(11th Cir. 1998) (citations omitted). “In other words, substantial evidence is ‘more

than a mere scintilla.’” Id. (citation omitted).

      A person under the age of 18 is disabled, and thus entitled to SSI benefits, if

the person “has a medically determinable physical or mental impairment, which



                                            2
results in marked and severe functional limitations, and which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). Social Security

regulations provide a three-step sequential evaluation process for determining

whether a child is disabled. 20 C.F.R. § 416.924(a). See Wilson v. Apfel, 179 F.3d

1276, 1277 n.1 (11th Cir. 1999). First, the ALJ must determine whether the child

is engaged in substantial gainful activity. Wilson, 179 F.3d at 1277 n.1. If yes, the

child is not disabled, but if no, the ALJ determines whether the claimant has a

severe impairment. Id. If not, the child is not disabled. Id. If yes, the ALJ then

considers whether the child has an impairment that meets, medically equals, or

functionally equals the Listings of Impairments. Id. If the child satisfies a Listing,

the child is conclusively disabled. Id.

      The ALJ found that Henry was not engaged in substantial gainful activity,

and that her diagnosis of ADHD and her borderline intellectual functioning

constituted “severe” impairments. Accordingly, the ALJ had to determine whether

Henry’s impairment meets or is functionally equivalent to section 112.05D of the

Listings for mental retardation.

      Under section 112.05 of the Listings, mental retardation is “[c]haracterized

by significantly subaverage general intellectual functioning with deficits in



                                           3
adaptive functioning. The required level of severity for this disorder is met when

the requirements in A, B, C, D, E, or F are satisfied.” 20 C.F.R. Pt. 404, Subpt. P,

App. 1 § 112.05. In relevant part, section D of Listing 112.05 requires “[a] valid

verbal, performance, or full scale IQ of 60 through 70 and a physical or other

mental impairment imposing an additional and significant limitation of function. . .

.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 112.05D.

      “[T]he ALJ is allowed some leeway to evaluate other evidence [other then

I.Q. test score] when determining the validity of an I.Q. score. . . .” Lowery v.

Sullivan, 979 F.2d 835, 837 (11th Cir. 1992). An ALJ should examine whether the

results of an I.Q. test are consistent with the other medical evidence and the

claimant’s daily activities and behavior. See Popp v. Heckler, 779 F.2d 1497,

1499-1500 (11th Cir. 1986).

      Substantial evidence supports the ALJ’s finding that Henry did not meet the

requirements of section 112.05D of the Listings for mental retardation. Although

Henry’s testing scores fall within the range to meet the requirements of section

112.05D, substantial evidence supports the ALJ’s findings that Henry is

functioning at a higher level. See Popp, 779 F.2d at 1499-1500. Upon evaluation

of Henry’s daily school activities, the ALJ found, and the records supports, that

Henry takes some regular classes. Additionally, one of her teachers reported that



                                           4
she needs help but concentrates well on her work, even excelling at times, and she

obtains low passing grades. Accordingly, substantial evidence supports the ALJ’s

findings that Henry is functioning at a higher level than her I.Q. scores

demonstrate, and thus she does not meet the requirements of section 112.05D.

      Next, Henry argues that her impairments functionally equal the Listings for

mental retardation. In determining whether a child’s impairment functionally

equals a Listing, the regulations require consideration of six “domains,” which are

“broad areas of functioning intended to capture all of what a child can and cannot

do.” 20 C.F.R. § 416.926a(b)(1). These six domains are: (1) acquiring and using

information; (2) attending and completing tasks; (3) interacting and relating with

others; (4) moving about and manipulating objects; (5) caring for yourself; and (6)

health and physical well-being. Id. § 416.926a(b)(1)(i)-(vi).

      To satisfy the “functional equivalent” standard, a child claimant must have

“marked” limitations in two domains or an “extreme” limitation in one domain. Id.

§ 416.926a(d). A “marked” limitation is defined as a limitation that “interferes

seriously with [the] ability to independently initiate, sustain, or complete

activities,” and is “more than moderate.” Id. § 416.926a(e)(2)(i). An “extreme”

limitation is reserved for the “worst limitations” and is defined as a limitation that

“interferes very seriously with [the] ability to independently initiate, sustain, or



                                            5
complete activities,” but “does not necessarily mean a total lack or loss of ability to

function.” Id. § 416.926a(e)(3)(i).

      Substantial evidence supports the ALJ’s finding that Henry’s impairments

are not functionally equal to the requirements of section 112.05D of the Listings

for mental retardation. Evidence that Henry is able to do her homework, complete

her class work, and participate in the science fair, supports the ALJ’s finding that

she does not have a marked or severe limitation in the first domain, acquiring and

using information. Additionally, an examination of Henry found that her thought

process was logical. Although Henry may need some assistance with reading, her

teacher reported that she has a good attention span, is on task in class, and

completes all of her assignments on time, supporting the ALJ’s finding that she

does not have a limitation in attending or completing task under the second

domain. Henry does not have marked or severe limitations in the third domain of

interacting with others; her teacher noted she gets along with her peers and

teachers, and Dr. Tocci’s evaluation showed she was cooperative and passive and

demonstrated normal eye contact. As for the domain of moving about and

manipulating objects, her motor activity was unremarkable. In the domain of

caring for herself, Henry’s mother stated that she is able to do so. Finally, in the

domain of health and physical well-being, her mother reported, and the record



                                           6
shows, no physical problems.

         Finally, Henry argues that the ALJ did not give proper weight to Henry’s

treating psychologist, Dr. Reynolds’s, opinion. “The testimony of a treating

physician must ordinarily be given substantial or considerable weight unless good

cause is shown to the contrary. The [ALJ] must specify what weight is given to a

treating physician's opinion and any reason for giving it no weight, and failure to

do so is reversible error.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir.

1986).

         The ALJ did not explicitly state what weight he gave to Dr. Reynolds’s

opinion. However, the ALJ properly rejected Dr. Reynolds’s interpretation of the

I.Q. scores, finding that Henry was actually functioning at a higher level. See

Popp, 779 F.2d at 1499-1500. Additionally, contrary to Henry’s position, Dr.

Reynolds did not provide a firm diagnose of mental retardation, but rather gave a

“provisional” diagnosis of mild retardation. The ALJ did not dispute Dr.

Reynolds’s opinion that Henry has ADHD, and thus, the ALJ implicitly gave great

weight to that diagnosis. Accordingly, the ALJ did not err in the weight he gave to

Dr. Reynolds’s opinion.

         Because we conclude from the record that the ALJ’s findings are supported

by substantial evidence, we affirm the district court’s order affirming the



                                           7
Commissioner’s denial of Henry’s application for SSI benefits.

      AFFIRMED.




                                        8